Citation Nr: 1455606	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-15 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the Veteran's service-connected depressive disorder. 

2.  Entitlement to an evaluation in excess of 10 percent for the period prior to November 8, 2013, and entitlement to an evaluation in excess of 20 percent for the period from November 8, 2013, forward, for the Veteran's service-connected degenerative changes of the lumbar spine.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from October 1982 to July 1992 and from June 1994 to June 2004.

The matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, dated in February 2010 and April 2010.  In the February 2010 rating decision, the RO increased the disability rating assigned for the Veteran's service-connected degenerative changes of the lumbar spine from noncompensable to 10 percent disabling, effective March 23, 2009.  In the April 2010 rating decision, the RO increased the disability rating assigned for the Veteran's service-connected depressive disorder from 10 percent to 30 percent disabling, effective March 23, 2009.  

When this case was initially before the Board in October 2013, the Board remanded both issues on appeal for further development.  Thereafter, in a December 2013 rating decision, the Agency of Original (AOJ) increased the disability rating assigned for the Veteran's service-connected degenerative changes of the lumbar spine from 10 percent to 20 percent disabling, effective November 8, 2013 (the date of his VA examination).  Notably, however, because a higher rating is available for the Veteran's lumbar spine disability for the duration of the period on appeal, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating remains in appellate status, as reflected on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As a preliminary matter, the Board notes that, in September 2014, following the Veteran's submission of new claims at the RO, he filed a 21-22a designating an attorney as his representative.  Significantly, however, the form 21-22a specifically limited this representation to "the scope of the ABA VCAN initiative and will terminate upon receipt of VA's initial claims decision."  As the representation is specifically limited to claims not currently on appeal, this representation does not apply to the claims currently before the Board.  Accordingly, the Board will continue to recognize the Veteran as a pro se appellant. 

The issues of entitlement to service connection for sleep apnea and posttraumatic stress disorder (PTSD) have been raised by the record.  See October 2010 VA treatment record; November 2013 VA examination report; Veteran's July 2012 statement and July 2014 claim.  Significantly, however, to date, these issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a higher rating for the Veteran's service-connected lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

For the entire appeal period, the Veteran's depressive disorder has been manifested by occupational and social impairment with reduced reliability and productivity as a result of symptoms such as constricted affect and anxious mood, impaired focus and concentration, disturbances of motivation and mood, chronic sleep impairment, recurrent nightmares, panic/anxiety attacks that occur more than once a week, and mild difficulty adapting to stressful circumstances, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for a rating of 50 percent, but no higher, for Veteran's service-connected depressive disorder have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

As defined by law and regulation, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice must inform the claimant of any information and evidence not of record that: (1)  is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Relevant to the increased rating claims decided herein, the Board finds that VA has satisfied its duty to notify the Veteran.  Specifically, a letter dated in February 2010, sent prior to the initial unfavorable decision issued in April 2010, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim for his service-connected depressive disorder, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's available service treatment and personnel records, as well as his post-service VA and private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Additionally, the Board notes that VA is obliged to provide a VA medical examination and/or obtain a medical opinion based upon a review of the evidence of record if it is determined that such examination/opinion is necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the Veteran was afforded VA examinations in January 2010 and November 2013 assessing the current nature, extent, and severity of his service-connected depressive disorder.  In this regard, the Board finds that the examination reports include an interview with the Veteran, a review of the record, complete examinations addressing the relevant rating criteria, and an explanation for all opinions provided.  Moreover, the Veteran has not alleged that his service-connected depressive disorder has worsened since his November 2013 VA examination, nor has he contended that either the January 2010 or November 2013 examination was otherwise inadequate to decide his depressive disorder claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).  Therefore, the Board finds the January 2010 and November 2013 examination reports to be adequate for rating purposes.  

The Board is also satisfied that the RO has substantially complied with the Board's October 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, in October 2013, the Board directed the AOJ to obtain the Veteran's VA and private treatment records for his depressive disorder and to schedule the Veteran for a VA examination assessing the current severity of this disability.  Pursuant to this request, in November 2013, the AOJ requested that the Veteran identify any VA and non-VA treatment he was receiving and submit a VA Form 21-4142 regarding any such private treatment for this condition so that VA could obtain these records on his behalf.  Thereafter, in December 2013, the Veteran reported that he had no other information or evidence to submit.  Additionally, in compliance with the Board's October 2013 remand directives, in November 2013, the Veteran was afforded a VA examination assessing the current severity of his depressive disorder, which as discussed above, the Board finds to be adequate for rating purposes.  

Finally, the Board acknowledges that additional VA and private treatment records were associated with the claims file after the Veteran's depressive disorder claim was last adjudicated by the AOJ in a December 2013 Supplemental Statement of the Case.  Specifically, in July 2014, additional military service treatment records and personnel records, VA treatment records dated from October 2010 to January 2013, and private treatment records dated from July 2014, were obtained.  Additionally, in November 2014, the Veteran's attorney submitted correspondence regarding two new claims that are not currently on appeal.  The Board also notes that, to date, the Veteran has not waived AOJ consideration of this evidence.  Significantly, however, insofar as these records are either duplicative of other records already of record, or are not pertinent to the depressive disorder issue decided herein, remand to the RO for issuance of a Supplemental Statement of the Case is not necessary and the Board finds no prejudice to the Veteran in proceeding to the merits of this claim.  See 38 C.F.R. § 20.1304(c).

Thus, the Board finds that VA has fully satisfied its duties to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Rating for Depressive Disorder

The Veteran was initially granted service connection for a depressive disorder in a June 2004 rating decision and was assigned a 10 percent disability rating under 38 C.F.R. § 4.130, DC 9434, effective July 1, 2004.  Thereafter, in March 2009, the Veteran filed a claim for an increased rating for his service-connected depressive disorder, and as noted above, in an April 2010 rating decision, the RO increased the disability rating assigned for this disorder to 30 percent, effective March 23, 2009 (the date of his claim).  The Veteran now disagrees with this rating assignment, and contends that a higher evaluation is warranted.  

As an initial matter, the Board notes that the Veteran has also been diagnosed with dysthymic disorder and posttraumatic stress disorder (PTSD).  The Board acknowledges that the Veteran has filed a separate claim for service connection of PTSD that has not yet been resolved.  Significantly, however, the Veteran is not prejudiced by the Board proceeding to adjudicate the present claim prior to resolution of his PTSD claim, as the Board is herein considering all of the Veteran's psychiatric symptoms in its assignment of a disability rating.  In this regard, the November 2013 VA examination report indicates that the Veteran has more than one psychiatric disability, but that it is not possible to differentiate the symptoms attributable to each diagnosis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)) (indicating that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  Therefore, the Board has considered all of the Veteran's psychiatric symptoms in its assessment of the appropriate disability rating. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  In this regard, the Board notes that when, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings should be assigned.  See id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The criteria for evaluating depressive disorders are found at 38 C.F.R. § 4.130, DC 9434.  A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all of the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

The Board notes that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), of the American Psychiatric Association.  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Significantly, however, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In this case, although all of the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Based on a thorough review of all of the medical and lay evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's depressive disorder causes occupational and social impairment with reduced reliability and productivity.  In this regard, the Board concludes that the social and occupational impact of the Veteran's symptoms of constricted affect and anxious mood, impaired focus and concentration, disturbances of motivation and mood, chronic sleep impairment, recurrent nightmares, panic/anxiety attacks that occur more than once a week, and mild difficulty adapting to stressful circumstances most closely approximate the criteria for a 50 percent disability rating for the entire period on appeal.  

In making this determination, the Board finds it significant that the Veteran has been found to have a constricted affect and an anxious mood.  See January 2010 VA examination report.  Additionally, the Veteran's VA outpatient treatment records and examination reports reveal that the Veteran has consistently reported experiencing anxiety/panic attacks more than once a week.  See, e.g., VA examination reports dated January 2010 and November 2013; VA treatment record dated in April 2012.  Specifically, at this January 2010 VA examination, the Veteran reported that he experienced panic attacks, which were of moderate intensity and lasted for about 30 minutes each, while he was working as a human resources director, with his last attack approximately one year earlier.  In this regard, the Veteran reported that these attacks affected his functioning in such a way that he ultimately decided to quit his job as a human resource director at a security company.  Thereafter, at this November 2013 VA examination, the Veteran reported that he continues to experience issues with anxiety and anxiety attacks, which are manifested by increased heart rate, shortness of breath, and issues with focusing.  He also indicated that he experienced such anxiety attacks two to three times per week, with his anxiety increasing during activities such as making a presentation or conducting a lecture.  See November 2013 VA examination report.  The Board finds that the Veteran's panic/anxiety attacks, which occur more than once a week, are of the type, frequency, and severity that support a 50 percent disability rating. 

With respect to difficulty understanding complex commands, impaired judgment, impaired thinking, and impaired memory, although the Veteran's judgment and thinking have consistently been found to be fair or intact on examination, he has reported difficulty paying attention and focusing.  See, e.g., VA examination reports dated in January 2010 and November 2013.  Further, he was noted to have a mildly impaired ability to sustain concentration to task persistence and pace, and mild inability to respond appropriately to changes in a work setting.  See November 2013 VA examination report.  The Veteran's former colleagues, current wife, and brother, also all indicated that he had difficulty focusing and difficulty concentrating prior to leaving his job in January 2013.  See November 2013 VA examination report; letters from the Veteran's former supervisor, former coworker, and brother dated in February 2010; Veteran's wife's letter dated in March 2010.  Additionally, the Veteran has been noted to have mildly impaired immediate memory loss.  See January 2010 VA examination report.  The Board finds that these difficulties with concentration and memory are of the type, frequency, and severity to support a 50 percent disability rating.   

The Veteran has also consistently been noted to have disturbances of motivation and mood on examination and during treatment.  Specifically, at his January 2010 VA examination, he reported that he was depressed daily (for part of the day and at night) and that such depression was of moderate severity.  Additionally, at his November 2013 VA examination, the Veteran reported constant symptoms of depression, including sadness, loneliness, loss of interest in activities, yo-yo dieting, and feelings of hopelessness and helplessness about his mortality.  The Board finds that the Veteran's disturbances of motivation and mood are of the type, frequency, and severity to support a 50 percent disability rating.

Regarding difficulty in establishing and maintaining effective work and social relationships, the Veteran has reported difficulty interacting with others in his past employment and has reported being estranged from/out of contact with his daughter from his first marriage.  See VA examination reports dated January 2010 and November 2013.  As such, the record reflects that the Veteran's difficulty establishing and maintaining effective work and social relationships is of the type, frequency, and severity to support a 50 percent disability rating.  

The Veteran has also consistently reported chronic sleep impairment and recurrent nightmares.  See, e.g., January 2010 and November 2013 VA examination reports; VA treatment records dated February 2012, April 2012, and December 2012.  Although this symptom is addressed in the 30 percent rating criteria, the Board finds it significant that the January 2010 VA examiner found that the Veteran's insomnia affected his functioning and contributed to his "reduced reliability and productivity."  Thus, the Board finds that the Veteran's sleep impairment is more severe than that contemplated by the 30 percent rating criteria and is of the type, frequency, and severity to support the 50 percent rating, even though not specifically enumerated in the 50 percent rating criteria.

Finally, the Board finds it significant that the January 2010 VA examiner explained that the Veteran's depressive symptoms resulted in reduced reliability and productivity.  In reaching this conclusion, the January 2010 VA examiner cited to the impact the Veteran's depressed mood, anxiety, irritability, insomnia and related tiredness, and panic attacks have on his social and occupational functioning.  Similarly, at the time of his November 2013 VA examination, the examiner noted that the Veteran's symptoms of depressed mood, anxiety, chronic sleep impairment, and difficulty adapting to stressful circumstances impacted his occupational and social functioning.  

On this record, considering the evidence as a whole and resolving all doubt in favor of the Veteran, the Board finds that his symptoms are of the type, frequency, and severity to result in reduced reliability and productivity.  As such, the Board finds that the Veteran's total disability picture with regard to his service-connected depressive disorder most closely approximates the criteria for a 50 percent rating, but no higher, throughout the duration of the period on appeal.  

As indicated previously, the next higher 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's depressive disorder does not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, so as to warrant a 70 percent rating.  

In making this determination, the Board finds it significant that the Veteran has consistently denied suicidal ideation.  See, e.g., VA treatment records dated in February 2012, March 2012, April 2012, May 2012, December 2012, February 2013, April 2013, and May 2013; VA examination reports dated in January 2010 and November 2013.  Additionally, his speech has consistently been found to be normal.  Id.  

The Veteran has also not demonstrated impaired impulse control (such as unprovoked irritability with periods of violence); rather, his impulse control has been noted to be good and he has been noted to have no episodes of violence.  See, e.g., VA examination report dated in January 2010.  Additionally, the Veteran has not demonstrated spatial disorientation; to the contrary, the Veteran has consistently been found to be alert and oriented.  VA treatment records dated in February 2012, March 2012, April 2012, May 2012, December 2012, February 2013, April 2013, and May 2013; VA examination report dated in January 2010.  Regarding hygiene, the Veteran has consistently been found to be well groomed and to have at least fair hygiene.  Id.  Thus, he has not been found to neglect his personal appearance or hygiene.  

Further, the record does not demonstrate that the Veteran experiences near-continuous panic or depression that affects his ability to function independently, appropriately, or effectively.  See, e.g., VA treatment records dated in March 2012, April 2012, and May 2013; VA examination reports dated in January 2010 and November 2013.  In this regard, although the record reflects that the Veteran has panic attacks more than once per week and daily depressive symptoms, the evidence fails to show that any such attacks or depressive symptoms affect his ability to function independently, appropriately, and effectively.  In making this determination, the Board acknowledges that the Veteran reported that he decided to quit his job as a human resource director in 2009 due to his anxiety attacks.  He has also reported that he then worked briefly as a real estate agent in 2010 before relocating to a new city in July 2011.  In August 2011, he entered a work-study student program, and in December 2011, he completed his Bachelor's Degree in Information Technology and Health Administration.  That same month, he was hired full time as a medical analyst with VA and continued in this position until January 2013.  In this regard, the Board notes the Veterans reports that his depression worsened during his employment with VA, and that he quit this position because he did not want to leave VA on bad terms.  Upon leaving this job in January 2013, he entered a Master's Program in Education and has since been attending school full time.  Notably, the Veteran has reported that he is on the Dean's Honor Roll and is maintaining a 4.0 grade point average, and has stated that he has not had any issues with absences, tardiness, productivity, and/or conflicts with colleagues.  See November 2013 VA examination report.  

As such, although the record reflects that the Veteran decided to quit one job due to his anxiety attacks and a second job due, at least in part, to his depressive symptoms, he has since sought retraining in a field that he finds less stressful and more satisfying by obtaining a Bachelor's Degree and pursuing a Master's Degree.  Moreover, to date, he has been successful in this endeavor as reflected by his inclusion on the Dean's Honor Roll and his 4.0 grade point average.  Thus, the Board finds that the Veteran has been able to function independently, appropriately, and effectively despite the fact that he experiences panic/anxiety attacks more than once per week and daily depressive symptoms.  As such, the Board concludes that the 50 percent disability rating now assigned for the Veteran's depressive disorder adequately contemplates his panic/anxiety attacks, which occur more than once per week, as well as his daily depressive symptoms, and that such symptoms are not of the type, frequency, or severity to support a higher 70 percent disability rating.  

Regarding obsessional rituals, the Board acknowledges that, insofar as the Veteran has reported that he checks the doors and locks twice each night, the evidence reflects that he does participate in some obsessional rituals.  See November 2013 VA examination report; VA treatment record dated in October 2010.  Significantly, however, even affording the Veteran the benefit of the doubt that this ritual interferes with his routine activity of going to bed, the evidence does not indicate that his checking locks and doors each night interferes with his ability to work or attend school full time.  As such, this behavior is not of the type, frequency, or severity to support a 70 percent disability rating.

Regarding the ability to adapt to stressful circumstances, the Board acknowledges that, at the time of the Veteran's November 2013 VA examination, the examiner noted that the Veteran's symptoms included difficulty adapting to stressful circumstances, including work or a worklike setting.  Significantly, however, the Board finds that the type, frequency, and severity of the Veteran's difficulty adapting to stressful circumstances is adequately contemplated by the 50 percent rating now assigned for his depressive disorder.  In making this determination, the Board highlights that the November 2013 VA examiner also reported that the Veteran's ability to respond appropriately to co-workers, supervisors, and/or the general public was not considered impaired, and his ability to respond appropriately to changes in a work setting was considered to be only mildly impaired.  Additionally, the Board notes that the Veteran has reported that he does adapt to stressful situations at work by simply walking away from them.  See, e.g., VA treatment records dated in March 2012 and December 2012.  In this regard, during treatment in December 2012, the Veteran reported that he continued to experience anxiety with hyperventilation when dealing with confrontational situations, and that he managed such situations by taking time outs and walking away.  Such behavior demonstrates an ability to recognize and appropriately adapt to stressful circumstances.  Further, although as discussed above, the Veteran quit one job that he found particularly stressful, he then went back to school full time with the purpose of retraining for a different job.  See VA examination reports dated January 2010 and November 2013.  Such determination to get retrained to perform a different job that he finds less stressful demonstrates an ability to adapt to stressful circumstances.  Accordingly, because the record reflects that the Veteran's ability to adapt to stressful circumstances, including work or a worklike setting, is only mildly impaired, this symptom alone is not of the type, frequency, and severity to support a higher, 70 percent disability rating.  

With regard to the Veteran's ability to establish and maintain effective relationships, although (as discussed above) the records reflects that the Veteran has some difficulty establishing and maintaining relationships at work, the record does not show that he is unable to establish and maintain effective relationships.  Rather, while the Veteran has reported difficulty interacting with others in his past employment and has reported being out of contact with his daughter from his first marriage, he maintains a good relationship with his current (second) wife, to whom he has been married since 1995 (i.e., for approximately 19 years), and has reported having a "wonderful" relationship with his two children from this marriage, with whom he spends his recreational time.  See VA examination reports dated January 2010 and November 2013.  He has also indicated that he has one close friend, with whom he is in contact at least once or twice a month.  See VA examination report dated in November 2013.  As such, the Board finds that any difficulty the Veteran has interacting with others is adequately contemplated by the 50 percent rating now assigned and is not of the type, frequency, and severity to support a higher 70 percent disability rating. 

The Board notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria for a 50 percent disability rating, to include chronic sleep impairment and recurring nightmares.  See, e.g., VA treatment records dated April 2012 and December 2012; VA examination reports dated January 2010 and November 2013.  In this regard, the Veteran has consistently reported that he has difficulty falling and staying asleep, reporting that he normally gets only four to five hours of sleep a night.  Id.  He has also reported having nightmares approximately every other night about his military experiences.  Id.  Significantly, however, the Board finds that such symptoms or effects do not cause occupational or social impairment equivalent to those symptoms listed in the diagnostic code for a rating in excess of 50 percent.  In making this determination, the Board again highlights that chronic sleep impairment is listed as an example of a symptom that warrants a 30 percent rating, which is lower than the rating now assigned for the Veteran's depressive disorder.  As such, the Board concludes that the Veteran's symptoms of chronic sleep impairment and recurrent nightmares are not of such a type, severity, or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

The GAF scores assigned during the entire period on appeal similarly do not support a rating in excess of 50 percent.  In this regard, the Veteran has been assigned GAF scores ranging from 69-74.  GAF scores ranging between 61 and 70 reflect that the Veteran has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that he is generally functioning pretty well, with some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (4th. ed., 1994).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and result in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.  Given these explanations of the GAF scores, the Board finds that the scores assigned in this case do not represent symptomatology consistent with a rating in excess of 50 percent.  

The evidence also does not show that the Veteran's depressive disorder is productive of total occupational and social impairment necessary to warrant a 100 percent rating.  There is no indication that he has had any gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  See, e.g., VA treatment records dated in February 2012, March 2012, April 2012, May 2012, December 2012, February 2013, April 2013, and May 2013; VA examination reports dated in January 2010 and November 2013.  

In short, the Board finds that the Veteran's depressive disorder is not productive of more than occupational and social impairment with reduced reliability and productivity, and as such, the Board concludes that his total disability picture more nearly approximates a 50 percent disability rating, but no higher.  In reaching this conclusion, the Board has considered the Veteran's statements that he is entitled to a higher rating, as well as the statements of his family members and coworkers regarding his symptoms; however, disability ratings are governed by specific rating criteria.  In this case, the clinical evidence of record, even in light of the Veteran's statements regarding his psychiatric symptoms, does not indicate that a disability rating in excess of 50 percent is warranted.  

The Board has considered whether staged ratings are appropriate in this case.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Significantly, however, the Board finds that the Veteran's depressive disorder has remained fairly constant with respect to the applicable schedular criteria throughout the course of this appeal.  In this regard, the Board notes that, since filing his claim for an increased rating in March 2009, there have been no significant increases or decreases in the Veteran's key depressive disorder symptoms of constricted affect and anxious mood, impaired focus and concentration, disturbances of motivation and mood, chronic sleep impairment, recurrent nightmares, panic/anxiety attacks that occur more than once a week, and mild difficulty adapting to stressful circumstances.  Rather, as discussed above, these symptoms have remained consistent with a 50 percent evaluation throughout the duration of this appeal.  Accordingly, the Board concludes that staged ratings are not warranted in this case, and the 50 percent rating is appropriate for the entire period currently on appeal.

Additionally, the Board has considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  

Here, the Veteran's symptoms include a constricted affect and anxious mood, impaired focus and concentration, disturbances of motivation and mood, chronic sleep impairment, recurrent nightmares, panic/anxiety attacks that occur more than once a week, and mild difficulty adapting to stressful circumstances.  The symptoms of flattened affect, panic attacks more than once a week, impairment of short-term memory, impaired judgment and abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work relationships, difficulty adapting to stressful circumstances, and chronic sleep impairment are symptoms that are, in fact, contemplated by the rating criteria.  Thus, the Board concludes that the applicable rating criteria adequately contemplate the manifestations of the Veteran's depressive disorder.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Regardless, even if the Board concludes that the Veteran has symptoms that are not contemplated by the rating criteria, the evidence is against a finding of marked interference with employment or frequent periods of hospitalization.  In this regard, as discussed above, the Veteran's depressive disorder results in occupational and social impairment with reduced reliability and productivity.  Significantly, however, he has been found to be able to respond appropriately to co-workers, supervisors, and/or the general public without impairment and to have only mild impairment in his ability to respond appropriately to changes in a work setting.  See November 2013 VA examination report.   Moreover, although as discussed above, the Veteran decided to quit one job due to his anxiety attacks and a second job due, at least in part, to his depressive symptoms, he has since sought retraining in a field that he finds less stressful and more satisfying by obtaining a Bachelor's Degree and pursuing a Master's Degree, and has been successful in such pursuits.  Further, the Veteran has not been hospitalized for his service-connected depressive disorder during or in close proximity to the appeal period.  Thus, the evidence of record is against a finding that the service-connected disability has caused marked interference with employment or frequent periods of hospitalization to warrant a referral for consideration of an extraschedular rating.  

Additionally, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all of the symptoms associated with the service-connected disabilities experienced.  Here, the Board acknowledges that the Veteran is service-connected for multiple disabilities, including depressive disorder, degenerative changes of the lumbar spine, extensor tendonitis of the right hand, migraine headaches, radiculopathy of both lower extremities, and traumatic chondromalacia of the left patella.  However, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board notes that the matter of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, may be considered a component of a claim for higher rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran filed a claim for TDIU in March 2009 and the claim was denied in February 2010.  He did not appeal the decision.  Since the February 2010 denial, the Veteran has not claimed to be unemployable.  To the contrary, he has continued to indicate that he was either working full time or was a full time student throughout the appeal period.  Because the record does not otherwise raise the Veteran's entitlement to a TDIU due to the service-connected disability at issue, such matter need not be addressed. 

Accordingly, the Board concludes that the criteria for a 50 percent rating, but no higher, are met for the Veteran's service-connected depressive disorder for the entire period on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine and indeed applied the doctrine in granting a rating of 50 percent throughout the entire appeal period.  However, as the preponderance of the evidence is against assignment of a rating in excess of 50 percent for the Veteran's service-connected depressive disorder throughout the period on appeal, that doctrine is not applicable with respect to a rating in excess of 50 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An evaluation of 50 percent, but no higher, for the Veteran's service-connected depressive disorder is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Regarding the Veteran's claim for an increased rating for his service-connected lumbar spine disability, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In August 2013, the Board remanded this claim in order to afford the Veteran a VA examination for his lumbar spine disability.  The November 2013 VA examination undertaken as a result of that Remand is inadequate and requires clarification.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Specifically, the Board finds that the November 2013 VA examiner provided inconsistent and incomplete findings on the Disability Benefits Questionnaire (DBQ).  The examiner initially found that the Veteran had forward flexion of the thoracolumbar spine to 60 degrees without pain.  Notwithstanding the absence of pain, the examiner then checked the box that Veteran was unable to complete repetitive testing due to pain.  Then, despite the noted inability to complete repetitive testing, the examiner found that the Veteran had additional limitation of motion following repetitive testing.  The examiner did not quantify the additional range of motion in terms of degrees, but indicated that the Veteran had functional loss and/or impairment of the thoracolumbar spine including less movement than normal, weakened movement, and pain on movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time"); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Based on the foregoing, an addendum opinion is required to explain what testing was accomplished and specifically, whether the Veteran's forward flexion was limited to 30 degrees or less on repetitive testing, or during flare-ups. 

Additionally, the November 2013 VA examiner found that the Veteran had incapacitating episodes due to intervertebral disc syndrome for at least four weeks but less than six weeks out of the 12 month period prior to the examination.  It is unclear how the examiner reached this conclusion, however, as VA outpatient treatment records and private treatment records do not appear to include bed rest prescribed by a physician.  Thus, an addendum opinion is required to obtain an explanation of the evidence relied upon for the finding that the Veteran had at least four weeks, but less than six weeks, of incapacitating episodes due to intervertebral disc syndrome.  

As this case must be remanded for an addendum opinion, on remand, copies of any recent VA treatment records regarding the Veteran's degenerative changes of the lumbar spine should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In this regard, the Board notes that the most recent VA treatment records on file relating to this disability are from the VA Medical Center (VAMC) in Miami, Florida, dated in June 2012, and the VAMC in Orlando, Florida, dated in July 2013.  
Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of the Veteran's treatment records pertaining to his service-connected degenerative changes of the lumbar spine from the VA Medical Centers in: (1) Miami, Florida, dated since June 2012, and (2) Orlando, Florida, dated since July 2013.  All reasonable attempts to obtain such records should be made and documented. 

2.  After the development requested in item (1) is complete, review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records.  All reasonable attempts to obtain such records should be made and documented.  Following receipt of the foregoing records, the record should be returned to the November 2013 VA examiner for an addendum opinion.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

3.  After the development requested in items (1) and (2) is complete, the record should be returned to the physician who conducted the Veteran's November 2013 orthopedic examination for an addendum opinion.  If the November 2013 VA examiner is not available or otherwise determines that the Veteran should be provided a new VA examination, the Veteran should be afforded an appropriate VA examination so as to determine the current nature, extent, and severity of his service-connected lumbar spine disability, including any associated neurological manifestations.  

The entire claims file, as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.   

The examiner should indicate whether the additional limitation of motion noted in the November 2013 VA examination, described as "following repetitive testing," resulted in forward flexion of the thoracolumbar spine to 30 degrees or less.  

If the Veteran is re-examined, all indicated tests and studies should be undertaken, and the examiner should identify and describe in detail all manifestations of the Veteran's service-connected lumbar spine disability.  

The examiner should also conduct range of motion testing of the spine, specifically noting whether-upon repetitive motion of the Veteran's low back-there is objective evidence of pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Additionally, the examiner should clarify the basis of the finding that the Veteran had four weeks of incapacitating episodes during the 12-month period prior to the November 2013 VA examination.  The Board notes that, in this special context, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The examiner should also state whether the Veteran's service-connected lumbar spine disability has caused intervertebral disc syndrome at any point since March 2008 (i.e., one year prior to the date that he filed his claim for an increased rating in March 2009), and if so, the examiner should document the number of weeks, if any, during each 12-month period, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The examiner should provide the basis for any such findings.  

Further, the examiner should identify any neurological pathology related to the Veteran's service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved and whether there is any complete or incomplete paralysis.  If incomplete paralysis is present, the examiner should also indicate whether the functional impairment resulting from the incomplete paralysis is mild, moderate, moderately severe, or severe.  

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected lumbar spine disability with radiculopathy of both lower extremities.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In this regard, it is essential that the examiner carefully explain why and how all conclusions and opinions were reached.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


